       Case 1:17-cv-03014-VEC-OTW Document 107 Filed 10/05/18 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARIAH LOPEZ,

Plaintiff,
                                                                Civil Action No. 17-cv-3014
        v.                                                      (VEC) (OTW)

CITY OF NEW YORK, NYC DEPT OF                            DECLARATION OF
HOMELESS SERVICES, NYC HUMAN                             JILL K. GRANT
RESOURCES ADMINISTRATION, PROJECT
RENEWAL INC, QPS SECURITY INC, WIN INC,
CHRISTINE C. QUINN,

Defendants.


         I, Jill K. Grant, pursuant to 28 U.S.C. § 1746, declare as follows:

         1.     I am a member of the bar of this Court and an attorney at the law firm of Willkie

Farr & Gallagher LLP, attorneys for Women In Need, Inc. and Christine C. Quinn (together, the

“WIN Defendants”). I submit this declaration in support of the WIN Defendants’ Motion to

Dismiss the Second Amended Complaint, dated October 5, 2018.

         2.     Attached as Exhibit A is a copy of Plaintiff’s Second Amended Complaint.

         3.     Attached as Exhibit B is a copy of the May 9, 2017 Suspension Request Form

concerning Plaintiff Mariah Lopez at Marsha’s House, previously filed with this Court as Exhibit

2 to the Declaration of Thomas B. Roberts, counsel to the City of New York, New York City

Department of Homeless Services, and New York City Human Resources Administration (the

“Municipal Defendants”), filed on June 15, 2018 in opposition to Plaintiff’s motion for a

preliminary injunction at Docket Number 81 (the “Roberts Declaration”).

         4.     Attached as Exhibit C is a copy of the transcript of the May 31, 2017 proceeding

before Judge Jaffe in the New York State Supreme Court, previously filed with this Court as
      Case 1:17-cv-03014-VEC-OTW Document 107 Filed 10/05/18 Page 2 of 3



Exhibit 12 to the Declaration of Thomas B. Roberts, counsel to the Municipal Defendants, filed

in support of the Municipal Defendants’ motion to dismiss at Docket Number 46.

        5.     Attached as Exhibit D is a copy of the transcript of the May 31, 2018 hearing in

this action.

        6.     Attached as Exhibit E is a copy of a letter Plaintiff filed in this action on August

7, 2018 (Dkt. No. 96).

        7.     Attached as Exhibit F is a copy of a WIN “Staff/Resident Complaint Form,”

previously filed with this Court on June 15, 2017 as an attachment to Plaintiff’s motion for

temporary injunctive relief at Docket Number 31.

        8.     Attached as Exhibit G is a copy of an email communication between Plaintiff and

Evan Schnittman, Senior Counsel in the New York City Law Department, dated June 7, 2017,

previously filed with this Court as Exhibit 13 to the Roberts Declaration.

        9.     Attached as Exhibit H is a copy of the Reasonable Accommodation Request

Determination, dated June 26, 2017, and previously filed with this Court as Exhibit 17 to the

Roberts Declaration.

        10.    Attached as Exhibit I is a copy of Plaintiff’s June 15, 2017 “Emergency request

for TRO,” previously filed with this Court at Docket Number 31, which this Court later ordered

would be treated as an amended complaint (July 5, 2017 Order, Dkt. No. 39.)

        11.    Attached as Exhibit J is a copy of the Decision and Judgement issued by the New

York State Supreme Court, dated June 14, 2017.

        12.    Attached as Exhibit K are copies of decisions exclusively reported on

computerized databases which are cited in the Memorandum of Law in support of Christine

Quinn and WIN’s Motion to Dismiss Plaintiff’s Second Amended Complaint.



                                                -2-
     Case 1:17-cv-03014-VEC-OTW Document 107 Filed 10/05/18 Page 3 of 3



      I declare under penalty of perjury that the foregoing is true and correct.

Dated: October 5, 2018
New York, New York


                                                            /s/ Jill K. Grant




                                               -3-
